EAGLES, Judge.
I
We first consider whether plaintiff sustained an injury arising out of and in the course of his employment with Biggerstaff Gin and Seed Cleaner. Defendants contend that plaintiffs injuries occurred while performing a task outside his regular job duties and that therefore plaintiffs employment was casual which would exclude plaintiff from benefits under the Workers’ Compensation Act (the Act) pursuant to G.S. 97-13(b). We disagree.
The standard of review on appeal from an opinion and award of the Industrial Commission is two-fold: (1) are the findings of fact supported by competent evidence, and (2) are the conclusions of law supported by the findings. Barham v. Food World, 300 N.C. 329, 266 S.E. 2d 676, reh’g denied, 300 N.C. 562, 270 S.E. 2d 105 (1980). “Whether an injury arose out of and in the course of employment is a mixed question of law and fact, and where there is evidence to support the Commissioner’s findings in this regard, we are bound by those findings.” Id. at 331, 266 S.E. 2d at 678.
Deputy Commissioner Sellers’ findings of fact include the following:
1. Plaintiff began working for the defendant-employer, Oras Biggerstaff, d/b/a Biggerstaff’s Gin and Seed Cleaner on 2 May 1983 assisting in the processing of soybeans, oats and barley. This job required placing the product into shoots for cleaning, bagging up the seeds and as well as the trash, stacking bags, and loading and unloading the trucks. On occasion plaintiff worked a six-day week.
2. When plaintiff reported to work on Saturday, 6 August 1983, the only work inside the gin to be done involved heavy lifting of new equipment requiring the strength of two individuals and, there being no other employees present, Oras Biggerstaff instructed plaintiff to “bush hog” the area around the gin building and a field which Biggerstaff rented.
3. While “bush hogging” in the latter location, the front wheels of the tractor hit a gully hidden by high weeds causing the steering wheel to abruptly turn, catching plaintiff’s arm within the wheel, and then throwing him off and under *380the tractor where he was run over by a portion of the vehicle. He sustained a laceration of this right leg from the hip to his foot for which he was hospitalized for a period of at least seven weeks.
4. Plaintiff was paid for his services on this day by a check drawn on the account of Biggerstaffs Gin and Seed Cleaner, just as he had always been paid. Plaintiff had not done “bush hogging” on any prior occasion, as he had always performed the tasks involved directly in the ginning process.
The deputy commissioner then found as fact and concluded as a matter of law that plaintiff sustained an injury arising out of and in the course of his employment.
A compensable injury under the Act is one that arises out of and in the course of employment. G.S. 97-2(6). The two requirements are separate and distinct and both requirements must be met in order for the injury to be compensable. Barham, supra. Casual employees are excluded from coverage under the Act. G.S. 97-13(b).
“An injury arises out of employment when it is the result of a condition or risk created by the job.” Martin v. Bonclarken Assembly, 296 N.C. 540, 544, 251 S.E. 2d 403, 405 (1979). For an injury to “arise out of’ employment there must be some causal connection between employment and the injury. Bare v. Wayne Poultry Co., 70 N.C. App. 88, 318 S.E. 2d 534 (1984), disc. rev. denied, 312 N.C. 796, 325 S.E. 2d 484 (1985). “The words ‘in the course of,’ as used in G.S. 97-2(6), refer to the time, place and circumstances under which the accident occurred.” 296 N.C. at 544, 251 S.E. 2d at 405. “An accident arises out of and in the course of the employment when it occurs while the employee is engaged in some activity or duty which he is authorized to undertake and which is calculated to further, directly or indirectly, the employer’s business.” Id. (quoting Perry v. Bakeries Co., 262 N.C. 272, 274, 136 S.E. 2d 643, 645 (1964)). Employment is casual when it is irregular, unpredictable, sporadic and brief in nature. Clark v. Mills, Inc., 12 N.C. App. 535, 183 S.E. 2d 855 (1971).
Here, there is competent evidence to support the deputy commissioner’s findings and the findings support the conclusion that plaintiff suffered an injury by accident arising out of and in *381the course of employment. All of the evidence discloses that plaintiff was a full-time employee of Biggerstaff Gin and Seed Cleaner and had been so employed three months prior to the accident. He worked on Saturdays by choice and with the agreement of his employer. He was not merely a casual employee. His employment was neither irregular, unpredictable, sporadic nor brief. Clark, supra.
Plaintiffs primary duties involved processing soybeans, oats and barley through the gin. However, plaintiff testified that when he was hired, his employer informed him that he might be required to do other work. On Saturday, August 6th the gin was not in operation. Mr. Biggerstaff, his employer, instructed the plaintiff to “bush hog” in the area around the gin and in a field leased by Mr. Biggerstaff. While “bush hogging” was not one of plaintiffs normal job duties, it was related to his employer’s business. Plaintiffs evidence was that Mr. Biggerstaff intended to plant cotton in the field, which would later be processed through the gin and sold.
The injury occurred during plaintiffs normal Saturday work hours and in a field rented by Mr. Biggerstaff. The fact that defendant was off his employer’s gin premises does not preclude a finding that the injury occurred in the course of employment. “If the employee is doing work at the direction and for the benefit of the employer, the time and place of work are for the benefit of the employer and a part of the employment of the employee. This satisfies the condition of time and place although the work is done off the premises of the employer and after regular working hours.” Brown v. Service Station, 45 N.C. App. 255, 257, 262 S.E. 2d 700, 702 (1980). Furthermore, “the fact that the employee is not engaged in the actual performance of the duties of his job does not preclude an accident from being one within the course of employment.” Harless v. Flynn, 1 N.C. App. 448, 456, 162 S.E. 2d 47, 53 (1968).
When the accident and resulting injury occurred, plaintiff was engaged in an activity which he was authorized and directed to undertake by his employer. The activity indirectly benefited and furthered his employer’s business. The injury was, therefore, a direct result of plaintiffs employment. Accordingly, plaintiffs injury by accident arose out of and in the course of his employment.
*382II
The second question presented for review is whether plaintiff was a farm laborer and therefore excluded from coverage pursuant to G.S. 9743(b). Defendants contend that the activity of processing agricultural commodities like soybeans, oats and barley for seed is an agricultural activity and that therefore plaintiff is a farm laborer and excluded from coverage under G.S. 97-2(1) and G.S. 9743(b).
Agricultural employment is excluded from the definition of covered employment under G.S. 97-2(1). In arguing that plaintiffs employment is agricultural, defendants rely on the definition of agriculture given in Hinson v. Creech, 286 N.C. 156, 209 S.E. 2d 471 (1974):
Traditionally, agriculture has been broadly defined as “the science or art of cultivating the soil and its fruits, especially in large areas or fields, and the rearing, feeding, and management of livestock thereon, including every process and step necessary and incident to the completion of products therefrom for consumption or market and the incidental turning of them to account.”
Id. at 159, 209 S.E. 2d at 474 (quoting 3 Am. Jur. 2d Agriculture Section 1). As further stated by the Court in Hinson, “the line of demarcation between agricultural and nonagricultural employment often becomes ‘extremely attenuated.’ ” Id. at 160, 209 S.E. 2d at 474. “The question in marginal factual situations must frequently turn upon whether the employment is a separable, commercial enterprise rather than a purely agricultural undertaking.” Id.
We do not believe, given the facts of this case, that the commercial processing of agricultural commodities for seed is an agricultural activity within the definition given by the Court in Hinson, supra. In viewing the “line of demarcation between agricultural and nonagricultural employment” we find that the gin and seed cleaner business of defendant-employer is a “separate, commercial enterprise” and not a “purely agricultural undertaking.”
G.S. 9743(b) states that the Act shall not apply to farm laborers. “Whether an employee is a farm laborer depends, in a *383large degree, upon the nearness of his occupation to the planting, cultivation, and harvesting of crops.” Hinson, supra, 286 N.C. at 158, 209 S.E. 2d at 473. In determining whether an employee is a farm laborer, emphasis is placed on the nature of the employee’s work rather than the nature of the employer’s business. Id. The nature of the employee’s work is determined from the “whole character” of his employment and not from the particular work he was performing when injured. Id. (quoting H. J. Heinz Co. v. Chavez, 36 Ind. 400, 140 N.E. 2d 500 (1957)).
Examining the “whole character” of plaintiffs employment, we find that he was not a farm laborer under G.S. 9743(b). Plaintiff was employed to process oats, soybeans and barley through the gin process, including other work incidental to the ginning operation. Plaintiffs occupation could not be characterized as being closely related to the planting, cultivating and harvesting of crops. Plaintiffs employment involved the commercial processing of agricultural commodities after they had been harvested.
We also note that the fact that plaintiff was operating a tractor in a field in which crops were eventually to be planted does not make his labor farm labor within the meaning of G.S. 9743(b). Plaintiffs injury occurred during a one-time excursion out of the ginning process and into an activity more akin to farming or agricultural labor. However, plaintiff’s temporary assignment to farm related work does not interrupt his compensation coverage. 1C A. Larson, The Law of Workmen’s Compensation Section 53:40 (1986). For example, coverage has been allowed for the following agricultural excursions: A garage employee sent to clean a farm well, Utica Mut. Ins. Co. v. Winters, 77 Ga. App. 550, 48 S.E. 2d 918 (1948); employee at a grain elevator sent by employer to work at employer’s farm, Friend v. Industrial Commission, 237 N.E. 2d 491 (Ill. 1968); a general maintenance man temporarily shifted to farming because of weather conditions, White v. Barrett, 285 App. Div. 909, 137 N.Y.S. 2d 430 (1955); a brick manufacturer’s employee baling hay for the use of factory horses, Harding v. Industrial Commission of Utah, 83 Utah 376, 28 P. 2d 182 (1934).
We hold that the full Commission properly affirmed Deputy Commissioner Sellers’ award of benefits. Plaintiffs injury arose out of and in the course of plaintiffs employment with Biggerstaff Gin and Seed Cleaner. Further, plaintiffs employment was not *384agricultural and plaintiff was not a farm laborer. Accordingly, defendants’ assignments of error are overruled.
Affirmed.
Judges WEBB and COZORT concur.